Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is being considered by the examiner.

Drawings
The drawings filed on: 12/22/2020 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 of the instant application (hereinafter ‘424) rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-13, 17 and 18 of U.S. Patent No. 10811052 (hereinafter ‘052) in view of Sio (US Application: US 2010/0245382, published: Sep. 30, 2010, filed: Aug. 6, 2008). 


Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

With regards to claim 1 of ‘424, claim 1 of ’052 teaches the limitations of claim 1 of ‘424 except : ‘… removing the background pixels … ; processing the selected at least one character pixels so each of the selected media asset source will fit a selected one or more elements in the media recording.

Yet Sio teaches ‘… removing the background pixels … ; processing the selected at least one character pixels so each of the selected media asset source will fit a selected one or more elements in the media recording (Fig 3 and Fig 10: background from a cartoon is removed and the cartoon character is selected/processed (via resizing, rotations, and positioning to apply /fit into a mixed media recording/video).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels and removing background pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 2 of ‘424, claim 2 of ‘052 teaches the limitations of claim 2 of ‘424. 

With regards to claim 3 of ‘424, claim 3 of ‘052 teaches the limitations of claim 3 of ‘424. 

With regards to claim 4 of ‘424, claim 4 of ‘052 teaches the limitations of claim 4 of ‘424. 

With regards to claim 5 of ‘424, claim 5 of ‘052 teaches the limitations of claim 5 of ‘424. 

With regards to claim “20” of ‘424 (the examiner has noted in the objections to the claims in this rejection that that applicant has duplicated the number of claim 5 twice, and thus, the second instance of claim 5 is hereby called claim “20” for purposes of this examination), claim 6 of ‘052 teaches the limitations of claim “20” of ‘424. 

With regards to claim 6 of ‘424, claim 11 of ‘052 teaches the limitations of claim 6 of ‘424. 

With regards to claim 7 of ‘424, claim 11 of ‘052 teaches the limitations of claim 7 of ‘424. 

With regards to claim 8 of ‘424, claim 9 of ‘052 teaches the limitations of claim 8 of ‘424. 

With regards to claim 9 of ‘424, claim 10 of ‘052 teaches the limitations of claim 9 of ‘424. 

With regards to claim 10 of ‘424, claim 12 of ‘052 teaches the limitations of claim 10 of ‘424. 

With regards to claim 11 of ‘424, claim 13 of ‘052 teaches the limitations of claim 11 of ‘424. 

With regards to claim 12 of ‘424, claim 1 of ‘052 teaches the limitations of claim 12 of ‘424 except for “wherein the one or more selected areas or elements in the received media recording are the areas or elements which are optimal for placing and mixing the one or more characters of the media asset”.

Yet Sio teaches “wherein the one or more selected areas or elements in the received media recording are the areas or elements which are optimal for placing and mixing the one or more characters of the media asset” (paragraph 0030: the algorithm makes adaptations (interpreted as optimal adjustments) for application to a mixed media asset)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 13 of ‘424, claim 17 of ‘052 teaches the limitations of claim 13 of ‘424. 

With regards to claim 14 of ‘424, claim 1 of ‘052 teaches the limitations of claim 14 of ‘424 except “wherein the background pixels are removed using a background remover module”.

Yet Sio teaches  “wherein the background pixels are removed using a background remover module” (Fig 3 and Fig 10: back ground pixels are removed).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 15 of ‘424, claim 1 of ‘052 teaches the limitations of claim 15 of ‘424, except “wherein the background remover module is configured and enabled to successively process each frame of the selected media asset”. 

Yet Sio teaches “wherein the background remover module is configured and enabled to successively process each frame of the selected media asset” (Fig 3 and Fig 10: background pixels are removed and each frame of a video is processed in a mixed media asset).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 16 of ‘424, claim 1 of ‘052 teaches the limitations of claim 16 of ‘424 except “wherein the background remover module removes the background pixels and process the characters pixels so each frame of the selected media asset will later fit the detected surface area in the media recording”. 

Yet Sio teaches “wherein the background remover module removes the background pixels and process the characters pixels so each frame of the selected media asset will later fit the detected surface area in the media recording” (Fig 3, Fig 10, paragraph 0030, 0031: background pixels are removed and frames of a video are mixed through fitment transformations that can include size/crop adjustments).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 17 of ‘424, claim 18 of ‘052 teaches the limitations of claim 17 of ‘424 except for “receive a selection of at least one character …; … removing the background pixels from said selected media asset source; 
processing the selected at least one character pixels so each frame of the selected media asset source will fit a selected one or more areas or elements in the media recording”. 

Yet Sio teaches  “receive a selection of at least one character …; … removing the background pixels from said selected media asset source; 
processing the selected at least one character pixels so each frame of the selected media asset source will fit a selected one or more areas or elements in the media recording” (Fig 3 and Fig 10: background from a cartoon is removed and the cartoon character is selected/processed (via resizing, rotations, and positioning to apply /fit into a mixed media recording/video).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘052’s ability to select features/ elements and apply them to a media recording, such that the features/elements could specifically be based on character pixels and removing background pixels, as taught by Sio. The combination would have allowed ‘052 to speed up production of video cartoons using provided face content (Sio, paragraph 0019). 

With regards to claim 18 of ‘424, claim 19 of ‘052 teaches the limitations of claim 18 of ‘424 except “… wherein the processor is configured to simultaneously and differently process each audio and video data of the plurality of media asset sources”.

Claim 1 of the instant application provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17466473 (hereinafter ‘473) in view of Sitrick (US Application: US 20050151743, published: Jul. 14, 2005, filed: Jan .28, 2005). 

More specifically, claim 1 of ‘473 similarly teaches the limitations of claim 1 of ‘024, except for “… matching parameters of the client video to the parameters of the at least one source or vice versa; parsing the client video and the source video, respectively to a plurality of client video frames and a plurality of source video frames based on the matching”.

Yet Sitrick teaches … matching parameters of the client video to the parameters of the at least one source or vice versa; parsing the client video and the source video, respectively to a plurality of client video frames and a plurality of source video frames based on the matching (paragraphs 0043: parameter data, such as positioning data is parsed/obtained from a source content and is similarly correlated to apply to another sourced media).

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified ‘473’s ability to process client sourced video and mixing content to another recorded sourced media, such that the mixing would include using parameter data collected from both sources to make correlations for mixing, as taught by Sitrick. The combination would have allowed ‘473 to have been able to realistically integrated a user’s image into a video .. presentation (Sitrick, paragraph 0009). 
This is a provisional nonstatutory double patenting rejection.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim recites processing “THE selected at least one character pixels” however no character pixels were selected before this limitation, as a media asset source was selected prior, but not specifically pixels.

Additionally, with regards to claim 1, the claim recites “mixing … … according to one or more selected categories …. Wherein said mixing module is configured to simultaneously yield different variations of mixed media assets according to the selected categories”. Since a plurality of selected categories are selected then the earlier phrase “one or more selected categories” is not consistent, and should be changed to “… according to a plurality of selected categories …” to resolve the inconsistency. For the purposes of examination, the examiner will assume the applicant intended “… according to a plurality of selected categories …” instead of one or more selected categories. 
Also, with regards to claim 1, the claim recites “… selected categories …”, however the earlier limitations do not indicate any categories were selected. The examiner recommends the applicant clarify when the categories were selected (or if they were intended to be ‘predefined’ rather than selected (by a user?), changing to ‘predefined’ or clarifying ‘who’ performed the selection). 

Lastly, with regards to claim 1, the claim explains that different variations … are according to the selected categories, and then proceeds to the identification, selection, generating a mesh , and generating an alpha map and deleting action steps; but yet, appear to be independent of selected category. In the interest of logical consistency, the examiner recommends clarifying criteria/parameters for the action steps are specific each category of the selected categories.

With regards to claims 2-16, they are rejected for incorporating the subject matter at issue in claim 1 (by virtue of their dependency) and not resolving the issues of claim 1 (presented above). 

With regards to claim 17, it is rejected for including the issues of claim 1 above, and is rejected under similar rationale.

With regards to claim 18, it is rejected for incorporating the subject matter at issue in claim 17 (by virtue of its dependency), and not resolving the issues of claim 7. 

Note
	The examiner recommends an interview to resolve the remaining rejections as well as discuss the other prior art cited below (such as the Sitrick reference), in the interest of expediting the prosecution of this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sitrick (US Application: US 2005/0151743): This reference teaches tracking a selected portion of a presentation and integrating/mixing selected user images into the selected portion of the presentation.
Garbow et al (US Application: US 2007/0132780): This reference teaches incorporating an individual’s likeness/face into a media presentation using rules.
Fernandez et al (US Application: US 2008/0077953): This reference teaches using alpha blending to perform video background replacement.
Park et al (US Application: US 2013/0235224): This reference teaches real time integration of an individual’s face upon a separate media. 
Baron, JR et al (US Patent: 8823739): This reference teaches selecting a virtual background to apply for meeting participants.
Waterston et al (US Application: US 20160071544): This reference teaches mixing/incorporating digital footage onto a different media.
Du et al (US Application: US 2016/0300379): A blending system that blends shapes upon an avatar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178